DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 10/07/2021, has been entered 

     Claims 1-40 and 42-47 have been canceled previously.

     Claims 52-56 have been added.

     Claims 41 and 48-56 are pending.

3.  Applicant’s election of the species where the antibody binding C5 is NOT labeled in the Reply to Election of Species Requirement, filed 10/07/2021, is acknowledged.

     Because applicant did not distinctly and specifically point out the supposed errors in the election restriction requirement, the election has been treated as an election without traverse 
       (MPEP 818.03(a).

      Claim 41, 48, 49 and 54-56 are under consideration as they read on the elected species.

       While applicant’s Remarks indicate that claims 50-55 are not elected species,
        claims 41, 48, 49, and 54-56 read on the elected species (NOT labeled antibodies).

        Claims 50-53 have been withdrawn from consideration as being drawn to non-elected species.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  
     
     Appropriate corrections are required

5. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

  

     The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 41, 48, 49, and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The claimed anti-C5 antibodies that bind to complement C5 and contact amino acids D51 and K109 of C5 (SEQ ID NO: 39) encompass multiple specificities, including conformational epitopes, and binding, structural and functional properties / characteristics, 
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      Note that the instant specification acknowledges multiple epitopes with MG1 / MG2 domains of the β chain of C5 comprising specific differences amino acids and mutations, including all possible combinations of amino acid substitutions, 
     where anti-C5 antibodies having variant pH–dependent binding characteristics, including affinity / dissociation rates and binding characteristics (e.g., see Exemplary Anti-C5 antibodies on pages 26-61 of the specification),
      including reliance upon binding and activity assays and others to identify and characterize the physical / chemical properties and/or biological activities of the differing anti-C5 antibodies (e.g., see Assays on pages 66-73).

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies that bind to complement C5 and contact amino acids D51 and K109 of C5 (SEQ ID NO: 39) with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.






     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #NPL132).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #NPL272) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #NPL283) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #NPL271) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     Lederman et al. (Molecular Immunology 28: 1171-1181, 1991) (1449; #NPL284) disclose that a single amino acid substitution in a common allele ablates binding of a monoclonal antibody (see entire document) and 
      Li et al. (PNAS 77: 3211-3214, 1980) disclose that dissociation of immunoreactivity does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure (see entire document) (1449; #NPL285).  

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 


    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the instant specification does disclose anti-C5 antibodies that bind to complement C5 and contact amino acids D51 and K109 of C5 (SEQ ID NO: 39) encompass multiple specificities, including conformational epitopes, and binding, structural and functional properties / characteristics in the specification and encompassed by the claims, 
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies having the claimed specificity, structural and functional attributes the claimed invention. 

     Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed conformational anti-C5 antibodies that bind to complement C5 and contact amino acids D51 and K109 of C5 (SEQ ID NO: 39).

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.

     For example, most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite structural characteristics of the claimed anti-C5 antibodies.  

     For example, the recitation of the claimed antibodies do not comprise all of the critical / essential CDRs and/or heavy / light chains for fully functional anti-C5 antibodies. 




     Applicant was not in possession of the claimed genus of variants of “epitopes”, specificities, structural and functional antibodies in the absence of providing sufficient structural characteristics of the genus of such anti-C5 antibodies coupled with a known or disclosed correlation between specificity, function and structure in the claims.  

     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-C5 antibodies that retain the appropriate specificity, structural and functional attributes encompassed by the claimed antibodies.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.


     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-C5 antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-C5 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-C5 antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-C5 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  








     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.  Claims 41, 48, 49, and 54-56 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Magro (US 2013/0064820) in view of Chung et al. (US 2016/0068592) and Tamburini et al. (US 2015/0247849).

     Margo teach compositions comprising inhibitors of human complement, including antibodies that bind C5b (beta chain) (e.g., see paragraphs [0009]-[0021], [0041]-[0065], 
     Including antibodies that bind epitopes of C5 / C5b, including binding an epitope within or overlapping an antigenic peptide fragment, including specifically binding at various affinities (e.g., see paragraphs [0070]-[0079]
     including methods of determining whether an antibody binding to a protein antigen and/or the affinity for antibody to a protein antigen which can be detected or quantified using a variety of techniques (e.g., ELISA), 
     including binding assays including inhibitory assays for detecting and measuring the interaction of C5a/C5b, 
     where the antibody can bind to an epitope within or overlapping of C5, including neoepitopes, including methods for identifying specific epitopes of the beta chain to form a complex, including blocking / inhibitory antibodies [0070]-[0091], [0093]),
      including teachings of specific anti-C5a antibodies / anti-C5b antibodies (e.g., see paragraphs [0092]).
      including antibodies that bind human C5b (e.g., see paragraphs [0094]-[0103]),
      including methods for producing antibodies (e.g., see paragraphs [0107]-[0140]),
      including methods determining the convention of   subject blood of the complement protein 
      including an anti-C5 antibody can be determined based on the concentration in the subject blood of the complement protein,
(see entire document, Abstract, Technical Field, Background, Summary, Detailed Description, Examples). 

     Magro et al. differs from the claimed methods in not explicitly teaching “wherein the antibody binds to complement C5 and contacts amino acids D51 and K109” and/or MG1MG2
as the specificity of the claims anti-C5 antibody as well as not explicitly teach IgG1 or Ig4 antibodies per se.






     including beta chains domains MG1 and MG2 (e.g., see  paragraph [0021]-[0023], Example 11, Epitope Mapping Tables 11 and 12; pages 14-16 of the specification), where each domain was subject to SDS-PAGE, respectively and immunoblotting was performed by using anti-C5 antibody and epitopes as antibodies that bind the same epitope as the antibodies in Table 1-6, including a number of clones, including antibodies of various structures and modifications such as monoclonal, chimeric, humanized, human and antigen-binding fragments) (see Summary of the Invention, Description of the Invention), including immunoglobulin isotypes, such as IgG1 and IgG4 (e.g., see paragraphs [0028], [0116], [0121], (claim 8) including compositions thereof (e.g., see paragraphs [0049]-[0056]),
     including diagnostic assays determining the expression and/or function of C5 protein in biological samples, including radioimmunoassay, ELISA, radial diffusion, amounts, 
     including using a C5 binding molecules (antibody) to diagnosing complement-related diseases ([0015] paragraphs [0060], [0063], [0065])
     (see Summary of the Invention on pages 1-9, Brief Description of the Drawings, Description of the Embodiments / Examples on pages 9-16).

     Tamburini et al. teach Screening Assays for Complement Component C5 Antagonists
including anti-C5 antagonists, including anti-C5 β chain antibodies, of various affinities compared to a wild-type of variant forms, including various mutations, including in the range of residues 872-892, and amino acid positions 885 (e.g., see paragraphs [0012]-[0143] of Summary, Complement Component C5 and Variants Thereof in paragraphs [0169]-[0187] Modulators of C5 Activity in paragraphs [01888]-[0226] and Examples (paragraphs [0238]-[0244]),
     including various antibody forms such monoclonal, chimeric, humanized and human antibodies and antigen binding fragments thereof (e.g., paragraphs [0225]-[0226]), including different isotypes, including IgG1 and IgG4) (e.g., see paragraph [0006]) and compositions thereof (e.g., see paragraphs [0003], [0015], [0144], [0148], [0236], [0237], [0239], [0240])
(see entire document, including Abstract, Background, Summary, Detailed Description, Examples; Claims). 
  
    Given the prior art teachings as a whole of anti-C5 antibodies that bind MG1 / MG2, including the applicability of anti-C5 antibodies, including the applicability of known assays that detect the presence of C5 expression / functions in order to detect C5 for antibodies of interest, including anti-C5 antibodies that bind MG1 / MG2 domain of the beta chain of C5, including the use of whole antibodies, including IgG1 or IgG4 antibodies, including targeting known domains and specificities of interest.

     Given the prior art as a whole make obvious to generate anti-C5 antibodies that bind C5 β at the same or nearly the same regions / epitopes, including generating antagonistic anti-C5 antibodies as encompassed by the instant claims, 
     it is reasonable to conclude that the prior art anti-C5 β (e.g. MG1 / MG2 domains) as taught by the prior art as a whole would bind amino acids D51 and K109 of SEQ ID NO: 39.




    Given the claims the broadest reasonable interpretation, 
    the claims read on “an anti-C5 antibody wherein the antibody binds to complement C5 and contacts amino acids D51 and K109”. 

     The claims do not specify any specific level of binding.
     Therefore, the claims read on any measurable binding of “wherein the antibody binds to complement C5 and contacts amino acids D51 and K109 of the prior art antibodies binding MG1/MG2 would bind

      Given the obviousness to generating antibodies that bind MG1 / MG2, there is a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent or naturally flow from the teachings of the prior art.

    Given the prior art teachings of detecting / determining / measuring the level of C5 where the anti-C5 antibodies bind MG1 / MG2 in biological samples,
     it would have been obvious to the ordinary artisan at the time to employ anti-C5 antibodies in assays that detect, including determining the level of expression / function for various utilities associated with C5 / MG1 / MG2 domains.

     The claims were obvious because it would have been obvious / standard to development of assays that rely upon detecting molecules of interest, including C5with a reasonable expectation of success at the time invention was made.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

      An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 


9. No claim is allowed.



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
January 6, 2022